United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3276
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Billy J. Griffin

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                              Submitted: June 10, 2019
                                Filed: July 12, 2019
                                   [Unpublished]
                                   ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Billy J. Griffin pleaded guilty to distributing methamphetamine, in violation
of 21 U.S.C. § 841(a)(1) and (b)(1)(B). At sentencing, the district court1 determined,


      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
over Griffin’s objection, that Griffin qualified as a career offender under United
States Sentencing Guidelines § 4B1.1(a) (2016) based on two prior Missouri
convictions, one for distribution of a controlled substance and another for possession
of a controlled substance with intent to distribute, both in violation of Mo. Rev. Stat.
§ 195.211 (2005) (now codified at § 579.055). As a result, Griffin’s advisory
Guidelines range was 188 to 235 months of imprisonment. The district court imposed
a below-Guidelines sentence of 150 months. Griffin now appeals the career offender
designation, contending that his prior convictions do not qualify as controlled
substance offenses under the Guidelines because Missouri defines “controlled
substance” more broadly than federal law does. See Mo. Rev. Stat. §§ 195.010(5),
195.017 (2005). We review de novo whether a prior conviction qualifies as a
controlled substance offense. United States v. Robertson, 474 F.3d 538, 540 (8th Cir.
2007).

       Griffin concedes that his contention is foreclosed by Martinez v. Sessions, 893
F.3d 1067 (8th Cir. 2018), cert. denied, 139 S. Ct. 1198 (2019), and Bueno-Muela v.
Sessions, 893 F.3d 1073 (8th Cir. 2018), cert. denied, 139 S. Ct. 1198 (2019). In
those cases, we held that the various controlled substances listed within Missouri’s
statutory definition of “controlled substance” are separate elements of Missouri drug
offenses, and therefore that a Missouri drug offense conviction qualifies as a
controlled substance offense under 8 U.S.C. § 1227(a)(2)(B)(i) as long as the
defendant’s conviction was based on a substance that is also a controlled substance
under federal law. See Martinez, 893 F.3d at 1070–73; Bueno-Muela, 893 F.3d at
1074–76. Griffin’s sole argument on appeal is that Martinez and Bueno-Muela do not
control the outcome of his appeal because they conflict with United States v. Naylor,
887 F.3d 397 (8th Cir. 2018) (en banc), an opinion issued two months earlier by the
court sitting en banc regarding Missouri’s burglary statute. This is an argument to be
made to the court sitting en banc, as this panel is bound by the decisions of earlier
panels. See, e.g., United States v. Anwar, 880 F.3d 958, 971 (8th Cir. 2018).

      Accordingly, the judgment is affirmed.
                      ______________________________

                                          -2-